DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s Request for Continued Examination, filed on 12/23/2021.
Allowable Subject Matter
3. 	Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Babazadeh et al. (US Pub 2014/0125306) teaches (Fig. 9, para 19, 22-34 and 42) a DC-DC voltage converter (Fig. 9) for converting an input DC voltage (Vin) into a predetermined output DC voltage (Vout), comprising: an adder (adder that receives Vavp and Vref for comparing/calculating, para 42, 28-29) configured to provide a controlled variable (Vtar) based on a … of the value of the output DC voltage (Vavp) of the DC-DC voltage converter with a predetermined setpoint voltage value (Vref) for the output DC voltage (Para 42); a corrector (116, para 25-26) configured to adjust a value of the input DC voltage (Vin) of the DC-DC voltage converter, based on a previously determined correction function (Vtar), and to output the value (FF_L) of the adjusted input DC voltage; a regulator (118) configured to calculate an additional controlled variable (FF) using the value of the adjusted input DC voltage (FF_L) and the predetermined setpoint voltage value (Vref) for the output DC voltage (100’s output); a calculator (adder that is receiving FF and 130 for comparing/calculating) configured to calculate a regulator value (input to 112 from the adder) from the controlled variable (Vtar) of the … (para 28-29) and the additional controlled variable (130) of the regulator; and a DC-DC converter (100) configured to convert the input DC voltage (Vin) into the output DC voltage (Vout) using the regulator value (112) calculated by the calculator (adder that is receiving FF and 130, para 25).
	However, Babazadeh fails to teach use of “a comparator (a comparator with comparing functionality, instead of an adder) configured to provide a controlled variable based on a comparison of the value of the output DC voltage of the DC-DC voltage converter with a predetermined setpoint voltage value for the output DC voltage; a corrector to receive controlled variable from the comparator and adjust a value of the input DC voltage of the DC-DC voltage converter based on the controlled variable and a previously correction function, wherein the corrector is configured to adjust the previously determined correction function in response to determining that the DC-DC voltage converter is in steady state; and a calculator to calculate a regulator value from the controlled variable of the comparator”.
	Claims 2-4 are depending from claim 1. 
Regarding claim 5, Babazadeh et al. (US Pub 2014/0125306) teaches (Fig. 9, para 19, 25-26, 29, 31 and 42) a method for regulating a DC-DC voltage converter (Fig. 9), the method comprising: ascertaining (adder that receives Vavp and Vref for comparing/calculating, para 42, 28-29) a controlled variable (Vtar), based on an adding of a value of an output DC voltage (Vavp ) of the DC-DC voltage converter  with a predetermined setpoint voltage value (Vref) for the output DC voltage; adjusting (116, para 25-26) a value of an input DC voltage (Vin) of the DC-DC voltage converter based on a previously determined correction function (Vtar); calculating (118) an additional controlled variable (FF) using the value of the adjusted input DC voltage (FF_L) and the predetermined setpoint voltage value (Vref, para 25) for the output DC voltage; combining (adder that is receiving FF and 130 for comparing/calculating) the controlled variable (Vtar) and the additional controlled variable (130) to generate a regulator value (input of 112); and controlling (112) the output DC voltage (Vout) of a DC-DC converter (100) of the DC-DC voltage converter based on the regulator value (input of 112).
However, Babazadeh fails to teach “ascertaining a controlled variable based on a comparison value of an output DC voltage of the DC-DC voltage converter with a predetermined setpoint voltage value for the output DC voltage, and adjusting a value of an input DC voltage of the DC-DC voltage converter based on a previously determined correction function and the controlled variable, in response to determining that the DC-DC voltage converter is in steady state; combining the controlled variable (using the comparison value) and the additional controlled variable  to generate a regulator value”.
Claims 6-9 are depending from claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
M-Th 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        01/24/2022

	/THIENVU V TRAN/                                 Supervisory Patent Examiner, Art Unit 2839